  Case 1:18-cv-00772-MN Document 25 Filed 01/03/19 Page 1 of 3 PageID #: 330



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 PURE DATA SYSTEMS, LLC,                   §
                                           §
                   Plaintiff,              §    Civil Action No. 1:18-cv-00772-MN
                                           §
         v.                                §
                                           §
 SPOTIFY USA, INC.,                        §
                                           §
                   Defendant.              §

                   STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE




SMRH:488995135.1                          -1-
  Case 1:18-cv-00772-MN Document 25 Filed 01/03/19 Page 2 of 3 PageID #: 331



          Pursuant to Federal Rules of Civil Procedure 41(a)(2) and (c), Plaintiff Pure Data

Systems, LLC and Defendant Spotify USA Inc. hereby move for an order dismissing all claims

in this action WITH PREJUDICE, subject to the terms of that certain agreement entitled

“SETTLEMENT AND LICENSE AGREEMENT” and dated December 21, 2018, with each

party to bear its own costs, expenses and attorneys’ fees.



Dated: January 2, 2019                        Respectfully submitted,

By: /s/Stamatios Stamoulis                            By: /s/David E. Moore
    Stamatios Stamoulis (#4606)                           David E. Moore (#3983)
    Richard C. Weinblatt (#5080)                          Bindu A. Palapura (#5370)
    STAMOULIS & WEINBLATT LLC                             Stephanie E. O’Byrne (#4446)
    Two Fox Point Centre                                  POTTER ANDERSON & CORROON LLP
    6 Denny Road, Suite 307                               Hercules Plaza, 6th Floor
    Wilmington, DE 19809                                  1313 N. Market Street
    Tel: (302) 999-1540                                   Wilmington, DE 19801
    stamoulis@swdelaw.com                                 Tel: (302) 984-6000
    weinblatt@swdelaw.com                                 dmoore@potteranderson.com
                                                          bpalapura@potteranderson.com
                                                          sobyrne@potteranderson.com

     David A. Skeels (pro hac vice)                       Harper S. Batts (pro hac vice)
     Enrique Sanchez, Jr. (pro hac vice)                  Christopher S. Ponder (pro hac vice)
     WHITAKER CHALK                                       Jeffrey Liang (pro hac vice)
     SWINDLE & SCHWARTZ PLLC                              SHEPPARD MULLIN
     301 Commerce Street, Suite 3500                      RICHTER & HAMPTON LLP
     Fort Worth, Texas 76102                              379 Lytton Ave.
     Tel: (817) 878-0500                                  Palo Alto, CA 94301
     dskeels@whitakerchalk.com                            Tel: (650) 815-2600
     rsanchez@whitakerchalk.com                           HBatts@smrh.com
                                                          CPonder@smrh.com
                                                          JLiang@smrh.com

Attorneys for Plaintiff                               Attorneys for Defendant Spotify USA Inc.
Pure Data Systems, LLC




SMRH:488995135.1                                -2-
 Case 1:18-cv-00772-MN Document 25 Filed 01/03/19 Page 3 of 3 PageID #: 332



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 PURE DATA SYSTEMS, LLC,                        §
                                                §
                 Plaintiff,                     §    Civil Action No. 1:18-cv-00772-MN
                                                §
        v.                                      §
                                                §
 SPOTIFY USA, INC.,                             §
                                                §
                 Defendant.                     §


                 [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

       CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With

Prejudice of all claims and counterclaims asserted between plaintiff Pure Data Systems, LLC and

defendant Spotify USA Inc. in this case, and the Court being of the opinion that said motion

should be GRANTED, it is hereby

       ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit between

plaintiff Pure Data Systems, LLC and defendant Spotify USA Inc. are hereby dismissed with

prejudice, subject to the terms of that certain agreement entitled “SETTLEMENT AND

LICENSE AGREEMENT” and dated December 21, 2018.

       It is further ORDERED that all attorneys’ fees and costs are to be borne by the party that

incurred them.




                                            UNITED STATES DISTRICT JUDGE
